   Case: 1:18-cv-08324 Document #: 38 Filed: 02/21/19 Page 1 of 1 PageID #:4946




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LUXOTTICA GROUP S.p.A. and OAKLEY,
INC.,                                               Case No. 18-cv-08324

                        Plaintiffs,                 Judge Thomas M. Durkin

       v.                                           Magistrate Judge Mary M. Rowland

XUE YA WEI, et al.,

                        Defendants.


                       NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs Luxottica

Group S.p.A. and Oakley, Inc. (“Plaintiffs”) hereby dismiss this action with prejudice against the

following Defendant:

               Defendant Name                                          Line No.
                Nice and Fast                                            272

Dated this 21st day of February 2019.        Respectfully submitted,

                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law

                                             Counsel for Plaintiffs
                                             Luxottica Group S.p.A. and Oakley, Inc.




                                                1
